Opinion filed February 7, 2008 











 








 




Opinion filed February 7,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                      Nos. 11-07-00137-CR & 11-07-00138-CR
                                                    __________
 
                                      JOHNEFORY EARL BURTON 
                           
A/K/A JOHNFERY EARL BURTON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                      On
Appeal from the Criminal District Court
 
                                                       Jefferson
County, Texas
 
                                          Trial
Court Cause Nos. 99562 & 99961
 

 
                                                                   O
P I N I O N
The
trial court convicted Johnefory Earl Burton aka Johnfery Earl Burton, upon his
pleas of guilty, of two offenses of burglary of a building.  Plea bargain
agreements were not reached.  For each offense, the trial court assessed
punishment at confinement for twenty-one months in a state jail facility.  We
affirm.




In
each appeal, appellant=s
court-appointed counsel has filed a motion to withdraw.  The motions are
supported by briefs in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeals are frivolous.  Counsel has provided appellant with copies of the
briefs and advised appellant of his right to review the record and file
responses to counsel=s
briefs.  Responses have not been filed. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeals are without merit.  We note that counsel
has the responsibility to advise appellant within five days from the date of
this opinion that appellant may file petitions for discretionary review by the
Texas Court of Criminal Appeals.  Tex.
R. App. P. 48.4; Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App.
2006).  Likewise, this court advises appellant that he may file petitions for
discretionary review pursuant to Tex. R.
App. P. 66.  Black v. State, 217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.). 
The
motions to withdraw are granted, and the judgments are affirmed.
 
 
PER CURIAM
 
February 7, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.